

CLUBCORP HOLDINGS, INC.
STOCK GRANT NOTICE
2012 STOCK AWARD PLAN
ClubCorp Holdings, Inc. (the “Company”), pursuant to the Amended and Restated
ClubCorp Holdings, Inc. 2012 Stock Award Plan, as amended (the “Plan”), hereby
grants to the Participant identified below an award (the “Award”) of that number
of shares of the Company’s Common Stock set forth below (the “Shares”). This
Award is subject to all of the terms and conditions set forth herein and in the
Restricted Stock Agreement and the Plan (collectively, the “Award Documents”),
with the Restricted Stock Agreement attached hereto (the Plan has been
separately provided to the Participant), which are incorporated herein in their
entirety. All capitalized terms not defined in this Stock Grant Notice (“Grant
Notice”) shall have the meanings ascribed thereto in the Restricted Stock
Agreement or the Plan, as the case may be.
Participant
 
Date of Grant
February 5, 2015
January 2015 Average Stock Price/Share
 
Value of Award on Grant Date
 
Number of Shares
 


Vesting Schedule:


One-third of the Shares will vest on each of the first, second and third
anniversaries of the Date of Grant.
Payment:
No payment is required for the Shares, although payment may be required for the
amount of any withholding taxes due as a result of the award of, or vesting of,
the Shares, as described in the Restricted Stock Agreement.



Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of the Award Documents, and understands and agrees to the terms set
forth in the Award Documents. Participant further acknowledges that as of the
Date of Grant, the Award Documents set forth the entire understanding between
Participant and the Company regarding the acquisition of the above-described
shares of the Company’s Common Stock and supersede all prior oral and written
agreements on that subject.
ClubCorp Holdings, Inc.
 
Participant
 
 
By:
 
 
 
Signature
Signature
 
 
 
Title:
 
 
 
 
 
 
Name:
 
Name:
 







ATTACHMENT:
I.
Restricted Stock Agreement





--------------------------------------------------------------------------------




Attachment I


Restricted Stock Agreement










--------------------------------------------------------------------------------




AMENDED AND RESTATED CLUBCORP HOLDINGS, INC.
2012 STOCK AWARD PLAN
RESTRICTED STOCK AGREEMENT
Pursuant to the provisions of the Amended and Restated ClubCorp Holdings, Inc.
2012 Stock Award Plan, as amended (the “Plan”), the terms of the Grant Notice
(“Grant Notice”) to which this Restricted Stock Agreement (hereinafter the
“Restricted Stock Agreement” or “Agreement”) is attached and the Restricted
Stock Agreement, ClubCorp Holdings, Inc. (the “Company”) grants you that number
of shares of Common Stock indicated in the Grant Notice. Capitalized terms not
defined in this Agreement or Grant Notice but defined in the Plan shall have the
same definitions as in the Plan.
The details of your Award are as follows:
1.    THE AWARD. The Company hereby awards to you the aggregate number of Shares
of Common Stock specified in your Grant Notice. The Shares are awarded to you in
consideration for your service to the Company as an employee, director or
consultant to the Company or any of its Affiliates.
2.    DOCUMENTATION. As a condition to the award of the Shares, and prior to the
receipt of share certificates by you (if such certificates are issued by the
Company), you agree to execute the Grant Notice and to deliver the same to the
Company, along with such additional documents and agreements as the Company may
require to enable the Company to administer its rights set forth in this
Agreement and the Plan.
3.    CONSIDERATION FOR THE AWARD. No cash payment is required for the Shares,
although you may be required to tender payment in cash or other acceptable form
of consideration for the amount of any withholding taxes due as a result of the
award of, or vesting of, the Shares.
4.    VESTING. Subject to the limitations contained in this Agreement and the
Plan, the Shares will vest as provided in the Grant Notice. Vesting is
contingent upon your continuous service with the Company or any of its
Affiliates as an employee, director or consultant. If your continuous service
with the Company or an Affiliate terminates prior to the vesting of all or any
number of Shares for any reason, then you shall automatically forfeit any
unvested Shares to the Company as of the date of termination without any further
action by the Company, and you shall have no further right to receive any
benefits or payments with respect to such unvested Shares.
5.    NUMBER OF SHARES. The number of Shares subject to your Award may be
adjusted from time to time pursuant to the provisions of Section 12 of the Plan
and any and all new, substituted or additional securities to which you may be
entitled under the terms of the Award shall likewise be subject to the terms of
the Plan and this Agreement.
6.    CERTIFICATES. Certificates evidencing the Shares may be issued by the
Company and, if so issued, shall be registered in your name promptly after the
date hereof, but shall remain in the physical custody of the Company or its
designee at all times prior to the vesting of such Shares pursuant to Section 4.
Alternatively, the Company, in its sole discretion, may elect to




--------------------------------------------------------------------------------




issue the Shares in uncertificated form, in which case such Shares shall be
recorded in your name in the books and records of the Company’s transfer agent.
7.    TRANSFER RESTRICTIONS. Shares that are received under your Award are
subject to the transfer restrictions set forth in the Plan. No Share may, at any
time prior to becoming vested, be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by you (including, without limitation, by
operation of law) and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
8.    RIGHTS AS A STOCKHOLDER. You shall be the record owner of the Shares until
or unless such Shares are reacquired by the Company pursuant to Section 4
hereof, and as record owner shall be entitled to all rights of a common
stockholder of the Company, including, without limitation, voting rights with
respect to the Shares and you shall receive, when paid, any cash or in-kind
dividends on all of the Shares granted hereunder as to which you are the record
holder on the applicable record date; provided that the Shares shall be subject
to the limitations on transfer and encumbrance set forth herein. As soon as
practicable following the vesting of any Shares pursuant to Section 4,
certificates for the Shares which shall have vested shall be delivered to you or
your legal guardian or representative unless the Company elects to issue the
Shares in uncertificated form.
9.    SECURITIES LAWS. The issuance and delivery of Shares shall comply with all
applicable requirements of law, including (without limitation) the Securities
Act, the rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. If the Company
deems it necessary to ensure that the issuance of securities under the Plan is
not required to be registered under any applicable securities laws, each
Participant to whom such security would be issued shall deliver to the Company
an agreement or certificate containing such representations, warranties and
covenants as the Company which satisfies such requirements. The certificates
representing the Shares shall be subject to such stop transfer orders and other
restrictions as the Committee may deem reasonably advisable, and the Company may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
10.    MARKET STANDOFF. You agree that the Company (or a representative of the
underwriters) may, in connection with any underwritten registration of the
offering of any securities of the Company under the Securities Act, require that
you not sell, dispose of, transfer, make any short sale of, grant any option for
the purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any shares of Common Stock or other securities of the
Company held by you under the Award, for a period of time specified by the
underwriter(s) (not to exceed approximately two hundred fourteen (214) days)
following the effective date of the applicable registration statement of the
Company filed under the Securities Act. You further agree to execute and deliver
such other agreements as may be reasonably requested by the Company and/or the
underwriter(s) that are consistent with the foregoing or that are necessary to
give further effect thereto. In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to the Shares until
the end of such period. In addition, Shares that are received under your Award
are subject to the transfer restrictions set forth in the Plan and any transfer




--------------------------------------------------------------------------------




restrictions that may be described in the Company’s bylaws or charter in effect
at the time of the contemplated transfer.
11.    LEGENDS ON CERTIFICATES. The certificates representing the vested Shares
delivered to you or registered in your name, as the case may be, as contemplated
by Section 8 above shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, and any applicable Federal
or state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions. All
certificates representing the Award shall have affixed thereto a legend in
substantially the following form, or such other form as approved by the
Committee, in addition to any other legends that may be required under federal
or state securities laws:
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE AMENDED AND RESTATED CLUBCORP HOLDINGS, INC. 2012
STOCK AWARD PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN CLUBCORP
HOLDINGS, INC. AND THE PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS
ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF CLUBCORP HOLDINGS, INC.
12.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue to serve as an employee,
director or consultant to the Company or any of its Affiliates. In addition,
nothing in your Award shall obligate the Company or any Affiliate, their
respective stockholders, boards of directors, officers or employees to continue
any relationship that you might have as an employee, director or consultant or
as any other type of service provider for the Company or any Affiliate. Neither
you nor any other person shall have any claim to be granted any additional Award
and there is no obligation under the Plan for uniformity of treatment of holders
or beneficiaries of Awards. The terms and conditions of the Award granted
hereunder or any other Award granted under the Plan (or otherwise) and the
Committee’s determinations and interpretations with respect thereto and/or with
respect to you and any recipient of an Award under the Plan need not be the same
(whether or not you and any such other recipient are similarly situated).
13.    WITHHOLDING OBLIGATIONS.
(a)    At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize the Company to satisfy its withholding
obligations, if any, from payroll or any other amounts payable to you, and you
further agree to make adequate provision for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company, if
any, which arise in connection with your Award, to the maximum extent permitted
by law. The Committee, in its sole discretion and pursuant to such procedures as
it may specify from time to time, may satisfy such tax withholding obligations,
in whole or in part, by withholding otherwise deliverable Shares having an
aggregate Fair Market Value equal to (but not exceeding) the minimum amount
required to be withhold and/or by the sale of Shares to generate sufficient




--------------------------------------------------------------------------------




cash proceeds to satisfy any such tax withholding obligation. You hereby
authorize the Committee to take any steps as may be necessary to effect any such
sale and agree to pay any costs associated therewith, including without
limitation any applicable broker’s fees.
(b)    Unless the tax withholding obligations of the Company, if any, are
satisfied, the Company shall have no obligation to issue a certificate for such
Shares or release such Shares from any escrow provided for herein.
14.    TAX CONSEQUENCES. You acknowledge that you have had the opportunity to
review with your own tax advisors the federal, state, local and/or foreign tax
consequences of the transactions contemplated by this Agreement. You further
acknowledge that you are relying solely on such advisors and not on any
statements of the Company or any of its agents. You understand that you (and not
the Company) shall be responsible for your personal tax liability that may arise
as a result of the transactions contemplated by this Agreement. You further
understand that it may be beneficial in certain circumstances to elect to be
taxed as of the Date of Grant rather than when the Shares vest by filing an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”) with the Internal Revenue Service within 30 days from the Date of
Grant. YOU ACKNOWLEDGE THAT IT IS YOUR RESPONSIBILITY AND NOT THE COMPANY’S TO
TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF YOU REQUEST
THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. You
acknowledge that nothing in this Agreement constitutes tax advice.
15.    LIMITATIONS APPLICABLE TO SECTION 16 PERSONS . Notwithstanding any other
provision of the Plan or this Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to confirm to such applicable exemptive rule.
16.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be delivered by hand or sent by Federal Express,
certified or registered mail, return receipt requested, postage prepaid, and
shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, one (1) business day after deposit with Federal
Express for overnight delivery or five (5) days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company.
17.    MISCELLANEOUS.
(a)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.
(b)    You may file with the Committee a written designation of a beneficiary on
such form as may be prescribed by the Committee and may, from time-to-time,
amend or revoke such designation. If no designated beneficiary survives you,
your estate shall be deemed to be your beneficiary.




--------------------------------------------------------------------------------




(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
(d)    The waiver by either party of compliance with any provision of the Award
by the other party shall not operate or be construed as a waiver of any other
provision of the Award, or of any subsequent breach by such party of a provision
of the Award.
(e)    The terms of this Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and shall be binding on
you and your beneficiaries, executors, administrators, heirs and successors.
(f)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.
(g)    This Agreement shall be governed in all respects by the laws of the State
of Nevada, without regard to conflicts of laws principles thereof.
(h)    This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
18.    GOVERNING PLAN DOCUMENT AND ENTIRE AGREEMENT. Your Award is subject to
all interpretations, amendments, rules and regulations that may from time to
time be promulgated and adopted pursuant to the Plan. In the event of any
conflict between the provisions of the Plan and any other document, the
provisions of the Plan shall control. This Agreement and the Plan contain the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and supersede all prior communications,
representations and negotiations in respect thereto. No change, modification or
waiver of any provision of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto.


